Citation Nr: 1211669	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for dementia, including as secondary to service connected posttraumatic stress disorder (PTSD) and as due to exposure to Agent Orange.

2.  Entitlement to effective dates earlier than December 12, 2003 for an award of a 50 percent rating for PTSD with major depression, and earlier than January 19, 2011 for an award of a 70 percent rating for PTSD with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to January 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

There were initially six claims on appeal, for entitlement to service connection for acquired psychiatric disorder (claimed as depression), a circulatory disorder resulting in numbness of the feet due to herbicide exposure, tinea pedis due to herbicide exposure, dementia due to herbicide exposure, skin sensitivity of the face due to herbicide exposure, and PTSD.  In January 2009, the Board remanded issues of an acquired psychiatric disorder, dementia, tinea pedis, numbness of the feet and dermatitis for additional development.  In that same decision, the Board granted entitlement to service connection for PTSD.  In a subsequent January 2009 rating decision, the RO assigned an initial disability rating of 10 percent, retroactively effective from December 12, 2003.  

The Veteran filed a notice of disagreement to the initial rating assigned by the RO for the grant of service connection for PTSD.  An April 2010 rating decision also granted the claim of service connection for tinea pedis and assigned an initial rating non-compensable rating, effective from December 12, 2003.  And since the Veteran did not, in response, appeal either the initial rating assigned for this disability or the effective date, that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  

In a September 2010 Board decision, the Board again remanded the claims of entitlement to service connection for depression and dementia for additional development.  The Board also noted the Veteran had not been issued a Statement of the Case (SOC) for his claim of entitlement to an initial rating higher than 10 percent for PTSD, which would then provide him with a VA Form 9, substantive appeal, to perfect this appeal for a higher initial rating to the Board.  In a March 2011 rating decision, the RO recharacterized the service connected psychiatric disability as PTSD with major depression, increased the Veteran's initial rating of that disability to 50 percent, effective from December 12, 2003, and 70 percent, effective from January 19, 2011.  Thus, the issue of entitlement to service connection for depression is no longer on appeal as it has been incorporated into the service connected psychiatric disability.  However, neither the Veteran nor his representative has filed a VA Form 9 in order to perfect the appeal of the increased rating issue to the Board.  Consequently, the only remaining issue is entitlement to service connection for dementia, including as secondary to the service-connected PTSD and, in the alternative, due to his exposure to Agent Orange.  

The Board notes that while the Veteran did not perfect his appeal of the issue of increased rating for his service connected PTSD with major depression, his representative addressed that issue on the informal hearing presentation dated in January 2012.  While that document would not serve as a timely substantive appeal, it may be interpreted as a claim for an increased rating.  As the issue has been raised by the record, and the Board does not have jurisdiction over this issue, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issue of entitlement to effective dates earlier than December 12, 2003 for an award of a 50 percent rating for PTSD with major depression, and earlier than January 19, 2011 for an award of a 70 percent rating for PTSD with major depression, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have currently diagnosed dementia.  



CONCLUSION OF LAW

The Veteran does not have dementia that is the result of disease or injury incurred in or aggravated during active military service, including as due to service-connected PTSD or exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  

The Board finds that letters dated in April 2004, March 2006, March 2009, October 2010, and March 2011 informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the March 2006, March 2009, October 2010 and March 2011 letters also complied with Dingess by discussing the downstream disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in no less than five SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured"). 

As to the issue on appeal, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's available in-service and identified post-service records including his records from the Social Security Administration (SSA), as well as his records from VA Medical Centers (VAMC). 

Additionally, pursuant to the January 2009 and September 2010 remands, the RO provided the Veteran VA compensation examinations to determine whether he has dementia, and whether any resulting disability may be attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And, in obtaining the VA compensation examinations, the Board is also satisfied that there has been compliance with the January 2009 and September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for Dementia

The Veteran contends he has dementia due to his military service on several theories.  First, he claims that it is due to his already service-connected PTSD.  Secondly, and in the alternative, he believes it is the result of his exposure to Agent Orange or other herbicides while stationed in Vietnam during the Vietnam War.

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

As an initial matter, his service personnel records do confirm his service in the Republic of Vietnam, however, dementia is not one of the listed disorders for which presumptive service connection applies.  Therefore, he cannot get service connection under this theory of entitlement.  

Service connection also is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation in this instance is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Unfortunately, in this particular case at hand, the Veteran has not submitted any competent and credible evidence showing he currently has dementia which, as mentioned, is the first requirement of any service connection claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ((in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Veteran's service treatment records (STRs) make no reference to any psychiatric disorders, including specifically dementia.  When separating from service, the Veteran filed for service connection for a heart disorder.  There was no indication he suffered from a psychiatric disorder.  

Additionally, the Veteran's VA treatment records dated in May 1997 and from June 2002 to July 2011, show treatment and complaints for PTSD with major depressive disorder, which is already service connected.  However, and most importantly, these VA treatment records at no point provide a current diagnosis of dementia.  

The Veteran has also undergone two VA psychiatric examinations, in January and July 2011, as a consequence of the Board's September 2010 remand.  Neither the January nor July 2011 examiners provided a clinical diagnosis of dementia.  Consequently, they were unable to provide a medical nexus opinion as to whether the Veteran's claimed dementia is directly related to service or secondary by way of his already-service connected PTSD with major depressive disorder.  

Finally, the Veteran is also in receipt of SSA disability compensation for PTSD with major depressive disorder, but none of these records contain a diagnosis of dementia.  

So here, there is simply no competent and credible evidence showing he has a current diagnosis of dementia, despite his statements to the contrary.  Therefore, there is no current disability to attribute to his military service, under any theory of entitlement.  See Brammer, Degmetich, McClain, all supra. 

Since resolution of this claim ultimately turns on whether the Veteran has a current diagnosis of dementia, his lay statements of forgetting things as a result of his service or his service-connected PTSD, have no bearing on the outcome of this claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In other words, he is not competent to say whether he currently has dementia, which is based on the results of objective clinical testing and data.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility (""a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for dementia.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The claim of entitlement to service connection for dementia is denied.   


REMAND

In a March 2011 rating decision, the RO, in pertinent part, increased the evaluation of the Veteran's service connected PTSD with major depression to 50 percent from December 12, 2003, and to 70 percent from January 19, 2011.  

The Veteran submitted a statement dated in July 2011 referencing the March 2011 rating decision and stating that he was not satisfied with his retroactive benefits.  That statement appears to be a timely notice of disagreement as to the effective dates assigned in the March 2011 rating action. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to earlier effective dates for the 50 percent and 70 percent ratings of the service connected PTSD with major depression.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the appellant and his representative on the issue of entitlement to effective dates earlier than December 12, 2003 for an award of a 50 percent rating for PTSD with major depression, and earlier than January 19, 2011 for an award of a 70 percent rating for PTSD with major depression.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


